                                                                                                          KNOX\/JJ.. tE
Ii IhI 1111 lhlll 1111111111jl1I111111111111111111111 l11ll1llli1lll                                      TN377                                        NEOPOST    FIRST-CLASS MAIL
JAMES ALLEN CULBERTSON
SULLIVAN COUNTY JAIL
PO BOX610
BLOUNTVILLE TN 37617·
                                                                                                                                                                    ZIP 37617
                                                                                                                                                                 041 M11454340


                                                                       1l1ll11 1lllll 1l1 1l11 lll1lll1l 1l1111 11lllllll 1l1 1l1 11111 11111 l11 II
                                                                       UNITED STATES DISTRICT COURT
                                                                       220 WEST DEPOT ST SUITE 200
                                                                       GREENEVILLE TN 37743 .                                                           I
                                                                                                                                                        I
                                                                                                                                                       _!




               Case 2:20-mc-00004-DCLC-CRW Document 1-1 Filed1,1,
                                                               03/24/20
                                                                  11 rJ•pflJ11J 111Page
                                                                                   I, 11 1,1 I• 1   of 1 PageID #: 7
                                                                                                111 111 ,1, 1;I, I• IJ, •lu h,, ,J,j 111!11
